Citation Nr: 0208657	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-25 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
shell fragment wounds (SFWs) of the left buttock, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for osteomyelitis of 
the left humerus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for limitation of 
motion of the left elbow, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1952 to 
March 1954.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In August 1997, a 
Travel Board hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this case and was designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing testimony is in the 
claims file.  Thereafter, in April 1998, the Board remanded 
the case for additional development.  After the RO completed 
the remand directives, the appellant was granted two separate 
ratings of 10 percent each for tender and painful scars of 
the left shoulder and the left buttock.  However, the four 
issues on appeal were not allowed.  

In a decision dated November 7, 2000, the Board denied the 
appellant's four claims, upholding the RO.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In May 2001, based on the Appellee's Motion for Remand that 
was not opposed by the appellant, the Court vacated the 
November 2000 Board decision and remanded the case to the 
Board.  The basis for the Motion for Remand was that the 
Court's holding in Holliday v. Principi, 14 Vet. App. 280 
(2001), required a return of the case to the Board because 
the issue of whether the newly enacted statutory requirements 
relating to the duty to assist were satisfied in this case 
had to be addressed by the Board in the first instance.  An 
Order of the Court, dated in May 2001, granted the Appellee's 
Motion and vacated the Board's decision.  The issues on 
appeal were remanded pursuant to the provisions of 
38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's four issues on appeal has been 
obtained by the RO.

2.  The residuals of the left buttock shell fragment wounds 
(SFWs) are currently manifested by subjective complaints of 
pain, weakness, numbness and tingling in the lower left leg 
and objective findings of no loss of musculature, no muscle 
weakness, no neurological involvement, no muscle atrophy or 
weakening, and an ability to sit.  

3.  The residuals of the left buttock SFWs are manifested by 
moderate impairment of Muscle Group XVII; moderately severe 
impairment of Muscle Group XVII is not demonstrated.  

4.  The appellant's osteomyelitis of the left humerus has 
been quiescent since February 1956.  

5.  The appellant is right-handed.  

6.  The appellant's left elbow disability is currently 
manifested by subjective complaints of pain and weakness on 
use and objective medical evidence of functional motor and 
sensory testing, slight limitation of motion of the left 
elbow, tenderness to palpation and no X-ray evidence of any 
bony joint or soft tissue abnormality.

7.  The range of motion in the appellant's left elbow is 0 to 
110 degrees; normal elbow range of motion is from 0 to 145 
degrees.  

8.  The disabilities of the left buttock, left humerus and 
left elbow are not so unusual as to render application of the 
regular schedular provisions impractical.

9.  The appellant completed 2 years of college and has work 
experience in the field of commercial art and advertising.

10.  The appellant last worked full-time as an advertising 
manager in May 1977, followed by two years part-time work as 
a bookkeeper; he last worked part-time as a package delivery 
clerk in April 1984.  

11.  The appellant's service-connected disabilities are not 
of such severity as to preclude him from securing and 
following some form of substantially gainful employment 
consistent with his education and work experience; findings 
of unemployability have been based on factors such as 
advancing age, whether employers would want to hire him and 
his nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW of the left buttock have not been 
satisfied on either a schedular or an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5317 
(1996 and 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for osteomyelitis have not been satisfied on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5000 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the left elbow have not been 
satisfied on either a schedular or an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Codes 
5205-5213 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

4.  The appellant is not unemployable by reason of his 
service-connected disabilities; the criteria for a TDIU have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.18, 4.19 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for an evaluation in excess of 20 
percent for a disability of the left buttock have not been 
met.  The Board also finds that the criteria for an 
evaluation in excess of 10 percent for osteomyelitis of the 
left humerus have not been met.  The Board further finds that 
the criteria for an evaluation in excess of 10 percent for a 
disability of the left elbow have not been met.  Lastly, the 
Board finds that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.


I.  Schedular ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the levels of 
disability is found in the reports of the VA medical 
treatment rendered between 1984 and 1995, the reports of the 
VA medical examinations conducted in May 1993, September 
1994, and January and July of 1999, two hearing transcripts, 
Social Security Administration (SSA) disability records, and 
various written statements submitted by the appellant and his 
representative.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The 
appellant testified at his August 1997 Travel Board Hearing 
that he is right-handed.  See Travel Board Hearing Transcript 
p. 3.  Thus, ratings involving the left arm are to be made on 
the basis of the right upper extremity being the major 
extremity, making the left arm the minor extremity.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this regard, the 
Board notes that muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  38 C.F.R. 
§ 4.55(a) (2001).  

38 C.F.R. § 4.55(e) provides that, for compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.

The appellant testified at his July 1994 RO personal hearing 
that, in May 1989, there was something more wrong than usual 
in his left shoulder.  He sought VA treatment, and he 
underwent x-ray examination and received Xylocaine shots and 
pain medication.  Based on this, he believes there was a 
recurrence of osteomyelitis.  See RO Hearing Transcript p. 5.  
The appellant further testified that his SSA disability 
benefits were based on his service-connected disabilities and 
that the statements of his VA doctor show that he was 
permanently and totally disabled in 1989.  See RO Hearing 
Transcript p. 7.  The appellant said that he could only sit 
for 30 minutes or less and that his SFWs caused him 
discomfort and distress.  He also said that his legs would 
get numb and that he thought there was nerve involvement 
because the SFWs were so deep.  See RO Hearing Transcript pp. 
8-9.  The appellant testified that he thought that his left 
buttock problem alone would preclude any sedentary work.  He 
stated that he had limited motion of his left elbow and that 
he was unable to pick up anything of weight.  See RO Hearing 
Transcript p. 10.  The appellant's representative argued that 
the appellant's left elbow should be rated under Diagnostic 
Code 5205, rather than 5211, because that diagnostic code 
more closely approximated the appellant's left elbow 
disability.  See RO Hearing Transcript p. 11.

The appellant subsequently testified at his August 1997 
Travel Board hearing that he suffered from pain, weakness and 
stiffness in his left upper extremity.  He said that he was 
experiencing stiffness and pain in the elbow and he rated the 
pain at 5 to 10, with 10 being the most severe.  In addition, 
he reported that he was not able to do much with his left 
arm.  He indicated that while he could lift a six-ounce cup 
of water, he was not able to carry a gallon of milk.  
Furthermore, he reported that he used his left arm with 
caution.  See Travel Board Hearing Transcript pp. 3-5.  In 
addition, the appellant testified that the residual 
impairment from the two deep SFWs in the left buttock 
included pain that radiated into the legs, and a sensation of 
electricity in the lower extremities.  The appellant rated 
the pain from 10 to 11.  He reported that he had his worst 
symptoms in the morning and that he got some relief from 
painkillers and muscle relaxers.  See Travel Board Hearing 
Transcript pp. 6-8.  The appellant further testified that his 
knees and ankles would stiffen up every day and that that was 
part of the problem with his inability to work.  He said that 
his osteomyelitis gave him pain in the shoulder, that it 
ached and that it had gotten worse during the past year.  See 
Travel Board Hearing Transcript pp. 8-10.  The appellant 
testified that he had worked in the area of commercial art 
for about 25 years and that he stopped working in that field 
in 1977.  He also said that he was last employed in April 
1984, and that he had not looked for work since then.  See 
Travel Board Hearing Transcript pp. 11-15.

A.  Left buttock claim.

Review of the appellant's service medical records reveals 
that he sustained a penetrating missile wound to the left 
buttock from enemy mortar fire in June 1953.  The wound was 
debrided and sutured.  The appellant has been in receipt of 
a 20 percent rating for said SFW of the left buttock since 
April 1, 1955.  Consequently, this rating is protected.  
38 C.F.R. § 3.951.  This principle of protection applies to 
the other service-connected disabilities addressed in this 
decision as well.

The Board notes that, during the pendency of this appeal, the 
criteria for rating muscle injuries were amended effective 
July 3, 1997.  62 Fed. Reg. 30238 (1997).  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000) addresses the 
subject of retroactive applicability of revised rating 
schedule criteria to increased rating claims.  In brief, the 
opinion holds that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment 
is more favorable, the Board should apply that provision to 
rate the disability for periods from and after the effective 
the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  

Prior to July 3, 1997, a moderate disability of the muscles 
consisted of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle were the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Prior to July 3, 1997, a moderately severe disability was 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound included the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c). 

38 C.F.R. § 4.56 is now as follows: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type 
of injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

The Board notes that when rating a disability from gunshot 
wound injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. 
§ 4.72.  Under the applicable provisions of the regulations, 
the whole track of the missile should be envisaged in its 
passage through skin, muscle, and fascial planes.  Any bone 
or nerve involvement inevitably resulting from the course of 
the missile should be considered.  38 C.F.R. § 4.49.  It is 
noted that these two provisions were removed from the rating 
schedule pursuant to changes made in 62 Fed. Reg. 30235-30240 
(1997).  

As previously noted, when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, however, 
the revised regulations do not significantly effect the 
evaluation of the appellant's residuals of an injury to the 
muscles of Muscle Group XVII that is evaluated under 
Diagnostic Code 5317.

The appellant has been in receipt of a 20 percent rating for 
the SFWs of the left buttock based on a moderate injury to 
Muscle Group XVII.  The next higher evaluation of 40 percent 
requires a moderately severe muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5317.

In this case, neither the old nor the amended version is more 
favorable.  The appellant's history of injury is more 
consistent with moderate disability under both versions.  The 
appellant's medical history is consistent with debridement, 
but there is no indication of prolonged infection, sloughing 
of soft parts or intermuscular cicatrization.  Moreover, the 
entrance and exit scars are not large.  

A February 1955 special surgical examination report shows 
that the appellant had a transverse scar measuring 31/4 inches 
by one inch on the antero-posterior gluteal region.  Another 
scar measuring one inch by 3/8 inches was noted on the 
inferior medial gluteal region, 2 inches below the above-
mentioned scar on the mid gluteal region.  The examiner 
described the wounds as flesh wounds of the skin and 
subcutaneous tissue.  There was no apparent loss of gluteus 
maximus muscle.  The medical examination report created for 
SSA in September 1988 states that the appellant was able to 
sit without problems, that he could walk for several blocks 
before having to rest due to low back pain and that he stood 
normally.  In January and August of 1999, VA examinations 
reports again describe the SFW residuals as being superficial 
scarring of the left buttock that were painful.  (The 
appellant has been awarded a separate 10 percent evaluation 
for these tender and painful scars.)  The appellant was noted 
to be able to sit at these examinations and that the scars 
did not present a problem.

The medical evidence of record does not reveal that any 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track exist.  There is no medical 
evidence of record showing loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  There is no 
clinical evidence demonstrating that the appellant's left 
buttocks muscles swell and harden abnormally in contraction.  
Examinations have not revealed marked or moderate loss of 
strength or endurance.  It is also significant to note that 
the recent clinical records reveal that the appellant denied 
having any muscle weakness associated with his shell fragment 
wound injury.  In view of the foregoing, the record supports 
a finding of no more than moderate muscle injury for the left 
buttock disability.  

The appellant testified that he had pain radiating into the 
leg with a sensation of electricity in the lower extremity 
and that he thought there was associated nerve damage.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his low 
back and lower leg complaints, or their etiologic 
relationship to his service-connected left buttocks 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of a nexus between current 
lower extremity radicular complaints and his service-
connected left buttocks disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Furthermore, a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  

Under these circumstances, the appellant's left buttock wound 
is clearly not more than moderate in nature.  The wound has 
not resulted in any of the "cardinal signs and symptoms" for 
consideration in the provisions of 38 C.F.R. § 4.56(c), 
supra.  Because the appellant's initial left buttock injury 
resulted in no documented functional impairment, and the 
medical treatment records are virtually negative for any 
complaints or treatment related to this injury, the Board 
finds that his left buttock injury is currently most 
appropriately described as not more than a "moderate" 
disability under 38 C.F.R. § 4.56, which would warrant 
assignment of a 20 percent rating under the applicable 
diagnostic code.

Other factors to consider are the degree of limitation of 
motion that the appellant has, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported, but 
there is no clinical evidence indicative of muscle spasms or 
loss of sensory function.  The appellant has consistently 
complained of chronic pain and an inability to sit for long 
periods.  There currently is no clinical evidence sufficient 
for a diagnosis of more than moderate muscle injury.  

The pain and functional limitations caused by the left 
buttock disability are contemplated in the 20 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate or 
increased disability rating.  The appellant has not 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation in excess of the current 
schedular 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  Neither the 
medical records and reports nor the appellant's statements 
show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
be equivalent to more than moderate disability.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left buttock disability 
than that commensurate with the 20 percent rating currently 
assigned.  Therefore, the regular schedular standards, with 
the 20 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact caused 
by his left buttock disability.

After careful consideration of the evidence of record 
pertaining to the issue of entitlement to a rating in excess 
of 20 percent for the left buttock disability, the Board 
concludes that the evidence of record does not reflect the 
moderately severe level of disability required for a 40 
percent rating under Diagnostic Code 5317.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for residuals of a shell 
fragment wound of the left buttock.  

B.  Left humerus claim.  

The appellant has been afforded a 10 percent rating for 
osteomyelitis under the provisions of 38 C.F.R. § 4.71, Code 
5000.  A 10 percent rating is awarded for inactive 
osteomyelitis following repeated episodes, without evidence 
of active infection in the past five years.  The next higher 
evaluation of 20 percent requires a discharging sinus or 
other evidence of active infection within the past five 
years.  

None of the medical evidence indicates that the appellant has 
had any episodes of osteomyelitis since the initial infection 
was cured.  A review of the appellant's treatment records 
show that his he has had no active infections since his July 
1955 hospitalization.  The absence of infection was confirmed 
in the February 1956 VA special orthopedic examination.  In 
August 1988, the appellant was found to be in good physical 
condition at his semiannual VA General Medical Clinic visit.  
The medical examination report created for SSA in September 
1988 includes no clinical findings of osteomyelitis.  There 
was no mention of any osteomyelitis in the VA medical records 
associated with the appellant's February 1992 
hospitalization.  No VA physical examination or radiographic 
examination has revealed the existence of any osteomyelitis 
at any time between 1988 and the present.  Although the 
appellant has asserted that he continues to have 
osteomyelitis and that he had a recurrence in 1989, his 
assertions are not probative because he is not competent to 
provide evidence of a medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The appellant's medical records dated after 1955 are negative 
for any complaints or clinical findings related to 
osteomyelitis, and multiple VA examinations have not 
identified any recurrences of osteomyelitis.  The appellant 
has made reference to treatment reports from May 1989 that he 
states show recent treatment for osteomyelitis beginning in 
May 1989, and requiring subsequent treatment in June and July 
1989.  However, these records do not contain any reference to 
osteomyelitis or to the existence of any discharging sinus or 
other evidence of active infection.  

As previously noted, osteomyelitis is afforded a 10 percent 
evaluation if inactive, following repeated episodes, without 
evidence of active infection in past five years; and a 20 
percent evaluation with discharging sinus or other evidence 
of active infection within the past five years.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000.  In this case, while the 
appellant has been treated in the past for infection of the 
wound area, there is no evidence of infection in the five 
years prior to the appellant's increased rating claim or in 
the years since then.  In view of the foregoing, the 
preponderance of the evidence is against a schedular rating 
higher than the currently assigned 10 percent for 
osteomyelitis of the left humerus.  

C.  Left elbow claim.

At his September 1994 and January 1999 VA medical 
examinations, the appellant was noted to hold his left arm to 
his side with the elbow flexed.  He reported having some 
tenderness in the left elbow.  Tenderness on motion was noted 
on the most recent examination report.  Radiographic 
examination of the left elbow in January 1999 revealed no 
bony joint or soft tissue abnormality and the radiologist's 
impression was normal left elbow.  

There are a number of Diagnostic Codes specifically 
pertaining to the elbow.  An elbow injury may be rated based 
upon limitation of motion of the forearm.  When forearm 
flexion is limited to 100 degrees, a 10 percent rating is 
assigned and when it is limited to 90 degrees, a 20 percent 
rating is assigned.  Diagnostic Code 5206.  When forearm 
extension is limited to 60 degrees, a 10 percent rating is 
assigned and when extension is limited to 75 degrees, a 20 
percent rating is assigned.  Diagnostic Code 5207.  Under 
Diagnostic Code 5208, a 20 percent rating is warranted when 
forearm flexion is limited to 100 degrees and forearm 
extension is limited to 45 degrees.

A 10 percent evaluation is warranted for malunion of the ulna 
of the minor upper extremity with bad alignment and a 20 
percent evaluation is warranted for nonunion of the ulna of 
the minor upper extremity in the lower half, or in the upper 
half with false movement but without loss of bone substance 
or deformity.  Diagnostic Code 5211.  Malunion of the radius 
with bad alignment warrants a 10 percent rating and a 20 
percent evaluation is warranted for nonunion of the radius of 
the minor upper extremity in the upper half, or in the lower 
half with false movement without loss of bone substance or 
deformity.  Diagnostic Code 5212.  Limitation of supination 
to 30 degrees or less warrants a 10 percent rating.  
Limitation of pronation beyond the last quarter of the arc, 
preventing the hand from approaching full pronation, warrants 
a 10 percent rating.  Diagnostic Code 5213.  

As noted above, a 10 percent rating was assigned for 
limitation of motion in the left elbow in a March 1955 rating 
decision.  This is the appellant's current rating.  The 
appellant testified that he is right-handed.  See RO Hearing 
Transcript p. 13.  Consequently his left elbow is considered 
his minor or nondominant extremity.  

At his January 1999 VA examination, the appellant 
demonstrated a range of motion of the left elbow from 0 to 
110 degrees with minimal tenderness.  Normal motion of the 
elbow is from 0 degrees to 145 degrees.  38 C.F.R. § 4.71a, 
Plate I.  

Because the claims file contains no evidence that the 
appellant has been diagnosed with any level of unfavorable, 
intermediate or favorable ankylosis, Diagnostic Code 5205 is 
not for application in this case.  As previously noted, a 10 
percent evaluation is warranted for limitation of flexion in 
the elbow to 100 and limitation of extension in the elbow to 
45 degrees.  Diagnostic Codes 5206 and 5207.  The next higher 
evaluation of 20 percent requires limitation of flexion to 90 
for major extremity and limitation of flexion in the elbow 
from 90 or 70 degrees for the nondominant extremity.  In 
addition, a 20 percent rating requires limitation of 
extension to 75 degrees in the major extremity and 75 or 90 
degrees in the minor extremity.  On these bases, it is 
evident that the appellant has not satisfied the criteria for 
the next higher evaluation of 20 percent for his left elbow 
disability.  

The appellant, however, has been rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5211.  This code 
provision pertains to impairment of the ulna.  A 10 percent 
rating is applicable for malunion with bad alignment.  The 
next higher evaluation of 20 percent requires nonunion of the 
lower half of the ulna.  The current disability picture is 
not consistent with the elements required for an evaluation 
of 20 percent. 

In addition, the Board must consider whether functional loss 
due to pain and weakness would warrant a higher disability 
evaluation.  The medical examination report created for SSA 
in September 1988 states that the appellant had grip strength 
that was 90 percent of normal in the left hand.  Only three-
quarters of an inch of atrophy was measured in the left 
forearm during the appellant's January 1999 VA examination.  
Motor and sensory testing of the left forearm was functional 
in August 1999.  The appellant has not demonstrated the 
functional loss due to pain that would be equivalent to an 
evaluation in excess of the current schedular 10 percent 
rating.  38 C.F.R. § 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

Thus, the clinical evidence of record does not show that the 
pain demonstrated at any time of examination was so 
significant as to effectively restrict flexion in the elbow 
to 90 degrees and/or extension to 75 degrees.  Therefore, the 
appellant's functional loss due to pain is not shown to be 
equivalent to the next higher rating.  Moreover, neither the 
medical records and reports nor the appellant's statements 
show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, swelling, 
deformity or atrophy of disuse to a degree that would warrant 
the assignment of a higher rating.

In this case, the fact that there is tenderness on palpation 
and some clinically demonstrated limitation of motion of the 
left elbow, permits the assignment of a 10 percent rating for 
the appellant's service-connected left elbow disability.  See 
38 C.F.R. Part 4, §§ 4.45 and 4.59.  The other clinical 
findings, however, do not support a disability rating in 
excess of 10 percent, including the findings referring to 
debility due to pain, especially in the absence of X-ray 
evidence of arthritis.  The appellant's left elbow is only 
minimally tender to palpation and slight limitation is shown.  
See 38 C.F.R. § 4.71, Plate I.  The existing 10 percent 
rating adequately compensates the appellant for the degree of 
disability which is objectively shown, including that due to 
soreness and weakness on exertion.  The Board notes that 
there are no other reported clinical indications of a 
significant degree of left elbow pain, such as muscle spasm, 
swelling, trophic skin changes, and the like, see 38 C.F.R. 
§§ 4.40 and 4.45.  Thus, none of the Diagnostic Codes 
discussed provide a basis for a rating in excess of 10 
percent for the left elbow disability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such slight limitation of left elbow motion 
coupled with the clinical finding of tenderness and his 
complaints of chronic pain and weakness on exertion with 
resultant limitation of use, the Board finds that the 
appellant's symptomatology more closely approximates 
limitation of motion of a minor joint with evidence of pain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Hence, the 
preponderance of the evidence does not support a schedular 
rating in excess of 10 percent for the appellant's left elbow 
pathology.

II.  Extraschedular evaluations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected left buttock, 
left humerus and left elbow disabilities at issue in this 
case because the evidence does not show that any of these 
three disabilities presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with these three disabilities have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, none of these three disabilities has required 
any post-service period of hospitalization since 1960, and 
none of the three disabilities has, in and of itself, 
markedly interfered with employment.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to any of these three disabilities than 
that commensurate with the respective assigned rating.  The 
evidence does not indicate that any of these three service-
connected disabilities interferes markedly with employment in 
a way not contemplated by the schedular rating.  Therefore, 
the regular schedular standards, with the respective 
evaluations currently assigned, adequately compensate the 
appellant for any adverse industrial impact caused by his 
left buttock and left humerus disabilities, as well as for 
his left elbow disability.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for these three disabilities, and that the 
grant of an extraschedular evaluation for any one of them is 
not warranted.



III.  TDIU claim.

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In the appellant's case, service connection is currently in 
effect for bony ankylosis of the left shoulder, residuals of 
a shell fragment wound, compound comminuted fracture of the 
left upper humerus, left glenoid, left scapula and left 
clavicle, evaluated as 40 percent disabling; severe damage to 
Muscle Group I with hyperesthesia of the skin over the 
deltoid muscle evaluated as 30 percent disabling; residuals 
of a shell fragment wound of the left buttock, with moderate 
injury to Muscle Group XVII evaluated as 20 percent 
disabling; osteomyelitis of the left humerus, quiescent, 
evaluated as 10 percent disabling; limitation of motion in 
the left elbow, evaluated as 10 percent disabling; a shell 
fragment wound scar on the left buttock, evaluated as 10 
percent disabling; a shell fragment wound scar on the left 
shoulder, evaluated as 10 percent disabling; a shell fragment 
wound scar, healed on the right chest, and a shell fragment 
wound behind the right ear, both of which are assigned 
noncompensable ratings.  

The appellant has more than one disability, at least one of 
which is rated at 40 percent and he has a combined rating of 
80 percent for his service-connected disabilities.  
Consequently, he meets the schedular requirements for 
consideration of TDIU under the provisions of 
38 C.F.R. § 4.16(a).  In addition, statements of record 
allege individual unemployability.  

It is important to note that the Court has held that a 
veteran's advancing age and non-service connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating of itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The degree of disability from the SFWs of the buttock, the 
osteomyelitis and the limitation of motion in the left elbow 
was discussed above.  The Board finds that these conditions, 
in conjunction with the appellant's other service-connected 
left shoulder and scar disabilities, are not shown to 
preclude the appellant from engaging in substantially gainful 
employment.  

The report of the January 1999 VA medical examination shows 
that the physician noted that the appellant had a history of 
a shell fragment wound in the left shoulder in 1953 during 
the Korean Conflict.  The resultant condition eventually 
required left shoulder fusion in 1955.  The examiner stated 
that the appellant had residual atrophy of the muscles in the 
anterior and posterior shoulder muscles and the deltoid as 
well as muscle loss in the shoulder including an absence of 
biceps.  In addition, he had residual atrophy in the forearm 
as well as tender and painful scars.  The physician noted 
that the appellant currently "is unable to do much of 
anything" with the left upper extremity.  On these bases, 
the physician offered the following opinion:  

At this time, the diagnostic impression 
is a gunshot wound to the left shoulder 
and a sharpnel (sic) wound in the area, 
with loss of muscle function in the left 
shoulder...At present, I think this 
patient's functional loss of his left 
upper extremity is severe, and I do not 
think he is able to work at the present 
time.  The patient is approaching 72 
years old and has severe disability of 
his left upper extremity.  He is probably 
not hireable (sic) at this time.  

This opinion is credible inasmuch as it is based on a review 
of the entire record.  However, it appears that the opinion 
reflects consideration of extraneous factors such as 
nonservice-connected disabilities and advancing age.  
Furthermore, the examiner also focused on whether or not the 
appellant was likely to be hired by anyone.

Likewise, the July 1989 disability determination from the 
Social Security Administration shows that the appellant's 
entitlement was based on nonservice-connected disabilities 
including arthritis of the fingers, right knee and hip pain, 
chronic low back pain, sciatica, high blood pressure, anemia 
and a dry eye condition in addition to the service-connected 
left shoulder condition.  In particular, the February 1989 
Form SSA-831-U5 states that the primary diagnosis accounting 
for the appellant's inability to engage in substantial 
gainful activity was degenerative arthritis of the hands and 
the lumbosacral spine.  The left shoulder injury with loss of 
all function of the shoulder was listed as a secondary 
diagnosis.  The medical examination report created for SSA in 
September 1988 indicates that the appellant had severe 
intermittent pain in the left shoulder; no functional range 
of motion in the left shoulder joint; arthritis in the 
fingers of both hands that prevented him from using his hands 
normally in the advertising business; intermittent pain in 
the right hip and knee; acute pain and swelling of the right 
big toe (gout); chronic low back pain with radiation to the 
right knee currently, but no radiation to left knee 
currently; limitation of the ability to walk due to low back 
pain; normal use of the right shoulder; full range of motion 
of all peripheral joints except the left shoulder and the 
fingers; no evidence of any joint swelling; and no complaints 
of an left elbow joint tenderness.  

Not only were nonservice-connected disabilities considered in 
the SSA determination, but the appellant's advancing age and 
ability to return to past work were considered, as evidenced 
by the July 1989 Administrative Law Judge decision.  Although 
these factors meet the criteria for a disability 
determination by SSA, this is not the standard to be employed 
by VA in determinations of entitlement to TDIU.  

An October 1995 statement from the VA physician that the 
appellant saw in the General Medicine Clinic on a semiannual 
basis for several years is to the effect that the appellant's 
disability and unemployability are mainly the result of his 
service-connected disabilities which were being aggravated by 
changes in aging and by the other illnesses from which he was 
suffering.  The physician referred to severe body-wide 
arthritis, gouty arthritis, as well as the effects of aging, 
as influencing that determination of total disability.  
Nonetheless, it is not evident from this report that the 
appellant would be considered totally disabled solely as a 
result of his service-connected disabilities.  The physician 
instead focuses more on the effects of the appellant's 
advancing age and his nonservice-connected disabilities.  

In addition, a February 1989 staff note from that same VA 
physician is to the effect that the appellant was permanently 
and totally disabled as a result of his severe arthritis, 
traumatic damage to the left shoulder and hypertension.  The 
Board notes that the appellant's arthritis anywhere other 
than the left upper extremity (not including the hand), 
whether gouty or osteoarthritis, and hypertension are both 
nonservice-connected disabilities.

Finally, the appellant's most disabling conditions have been 
static since 1961.  Despite this fact, the appellant was able 
to maintain full-time employment in commercial art through 
1977.  Review of the appellant's VA inpatient and outpatient 
treatment records dated between 1984 and 1995 do not reveal 
other than rare passing mention of the appellant's left upper 
extremity disabilities and there is no mention of his left 
buttock disability.  The appellant did not seek treatment for 
these disabilties, but rather sought routine medical care and 
treatment for nonservice-connected disabilities.

When residuals of trauma are shown to be static in character, 
a demonstration of continuous unemployability from the date 
of incurrence or when the condition reached the stabilized 
level is a general requirement in order to establish the fact 
that present unemployability is the result of disability.  
However, consideration is to be given to the circumstances of 
employment in the individual claims.  If the employment was 
only occasional, intermittent, trying out or an unsuccessful 
attempt or was eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  38 C.F.R. § 4.18.  

According to the evidence of record, the appellant was able 
to perform full-time employment as an advertising manager 
despite his several service-connected disabilities until May 
1977, stopping only because his employer went out of 
business.  He reported that from thereafter he worked part 
time as a drive up teller, a bookkeeper and a postal worker 
and that he ceased all employment in April 1984.  The 
appellant testified that he worked as a bookkeeper for two 
years until that employer went out of business.  See Travel 
Board Hearing Transcript p. 14.  

There is no indication from the record, however, that the 
appellant was engaging in the type of employment that would 
be considered occasional or intermittent.  He did indicate 
that his final position was taken on a trial basis.  
38 C.F.R. § 4.18.  The appellant testified that, after his 
bookkeeping job ended, he sought employment that would be 
suitable for his disabilities for eight or nine months.  The 
only position available at that time was the one with the 
postal company.  Although he suspected that the position 
would be too strenuous for him, he needed a job.  He did find 
the job to be too strenuous because it entailed lifting and 
moving from place to place.  The appellant indicated that he 
worked at that position for only a few months.  See RO 
Hearing Transcript pp. 2-4.  However, according to the VA 
Form 21-8940 the appellant submitted in June 1992, he 
consistently worked 25 hours a week at that job for five 
months, missing only four or five days as a result of 
service-connected disability.  Prior to that, he had worked 
25 hours per week as a bookkeeper, missing about 15 days of 
work between March 1981 and May 1983.  On these bases, the 
preponderance of the evidence is against a finding that the 
appellant's inability to work is attributable to his static 
service-connected disabilities.  

The appellant is advised once again that factors such as 
advancing age, or intercurrent disability may not be 
considered in determining entitlement to a total disability 
rating.  38 C.F.R. § 4.19.  In view of the forgoing, the 
preponderance of the evidence is against the claim of 
entitlement to TDIU, as the appellant is not shown to be 
precluded from engaging in substantially gainful employment 
by reason of his service-connected disabilities.

IV.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's increased rating claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish higher ratings in the April 1995 
Supplemental Statement of the Case and in the November 2000 
Board decision.  The appellant was advised and notified of 
the evidence necessary to establish unemployability in the 
December 1995 Supplemental Statement of the Case and in the 
November 2000 Board decision.  The Board finds that the 
discussions in the rating decisions, the Supplemental 
Statements of the Case, the November 2000 Board decision and 
the RO letters sent to the appellant in effect informed him 
of the information and evidence that would be needed to 
substantiate his increased rating claims, as well as his TDIU 
claim, and complied with VA's notification requirements.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the four claims at issue in 
the instant case have been properly developed and that no 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the three service-connected 
disabilities than those already of record or that would 
delineate which disabilities are responsible for his 
unemployability.  In addition, the appellant was afforded a 
number of pertinent medical examinations by VA and VA 
obtained the appellant's SSA records.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's four claims denied here.  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).





ORDER

An increased rating for the residuals of SFWs of the left 
buttock is denied.  

An increased rating for osteomyelitis of the left humerus is 
denied.  

An increased rating for limitation of motion of the left 
elbow is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

